Exhibit 10.05

[DiNardo Employment Agreement]

This agreement (the “Employment Agreement”) completely supersedes and replaces
that certain employment agreement by and between you and Intersil dated
March 15, 2004 (the “Prior Agreement”), effective as of January 25, 2006 (the
“Effective Date”).

1. Position; Term.

(a) You will continue to be employed by Intersil as its President and Chief
Operating Officer until January 24 , 2008, unless sooner terminated in
accordance with Section 6 hereof (the “Initial Term”). The Initial Term will be
automatically extended for successive one year periods beginning January 25,
2008 unless either party gives three (3) months prior written notice of
non-renewal to the other party, or unless your employment is otherwise
terminated (the Initial Term and any such extensions being your “Term of
Employment”).

(b) During the Term of Employment, you will report directly to Intersil’s Chief
Executive Officer (“CEO “) and will have responsibility for the management of
the Company’s product groups, engineering, corporate marketing, worldwide sales,
operations planning function and such other areas as the CEO may, from time to
time, consider appropriate. You will be expected to devote your full working
time and attention to the business of Intersil and its subsidiaries, and you
will not render services to any other business without the prior written
approval of the CEO or, directly or indirectly, engage or participate in any
business that is competitive in any manner with the business of Intersil or its
subsidiaries. You will also be expected to comply with and be bound by
Intersil’s operating policies, procedures and practices that are from time to
time in effect during your Term of Employment. Your principal location of
employment will be at Intersil’s offices in Milpitas, California.

2. Base Salary. During the Term of Employment, your initial base salary will be
$375,000 per year, payable in accordance with Intersil’s normal payroll
practices with such payroll deductions and withholdings as are required by law.
During your Term of Employment, your base salary will be reviewed on an annual
basis beginning in April 2007 and may be increased from time to time, in the
sole discretion of the Compensation Committee of the Company’s Board of
Directors (the “Compensation Committee”), but in no event shall your base salary
be reduced below the initial salary amount set forth herein. Your base salary as
adjusted shall be referred to herein as your “Base Salary.”

3. Bonus. You will be eligible to receive a target annual bonus of up to
$375,000, payable on a semi-annual basis by and at the sole discretion of the
Compensation Committee (the “Target Bonus”) provided that you are employed
through the end of the fiscal period for which the semi-annual payment is
payable. Your actual bonus payout will be determined based upon the terms and
conditions of the Executive Incentive Plan. Your target annual bonus will be
reviewed on an annual basis beginning in April 2007 and may be adjusted from
time to time, in the sole discretion of the Compensation Committee

4. Equity Compensation.

(a) Stock Options. Pursuant to a separate award agreement, and subject to the
terms of Intersil’s 1999 Equity Compensation Plan, as amended and restated
May 1, 2005 (the “Stock Plan”) except as specifically provided hereunder, the
Compensation Committee of the Board shall grant you on April 3, 2006 (the
“Initial Grant Date”) an option to purchase 37,500 shares of the Class A Common
Stock of Intersil (“Common Stock”) at an exercise price equal to the closing
price of the Common Stock as quoted on the NASDAQ on the Initial Grant Date and
you will be granted options to purchase 37,500 shares of Common Stock on the
first business day following July 1, 2006, October 1, 2006 and January 1, 2007,
at an exercise price equal to the closing price on the applicable grant date
(collectively, the options granted hereunder are referred to as the “New
Options”). The New Options shall vest over a four-year period as follows:
one-fourth of all of the New Options (regardless of the date granted) will vest
on the first anniversary of the Initial Grant Date; the remaining portion of the
New Options shall vest in equal quarterly installments over the next twelve
calendar quarters. Provided you are



--------------------------------------------------------------------------------

employed by the Company on the relevant grant date, in calendar year 2007, if
you meet specific goals established by the CEO, you will be granted options to
purchase additional shares of Intersil Class A Common Stock that will be issued
in an amount determined by the CEO and Compensation Committee and granted and
priced quarterly. Such additional options will vest 25% per year beginning on
the first anniversary of the grant date and will be fully vested at the end of
four years.

(b) Performance Shares. Pursuant to a separate award, and subject to the terms
of the Stock Plan and the applicable award agreement thereunder, you will be
granted 60,000 performance-based deferred stock units (“DSUs”) (the “Performance
Shares”) on January 25, 2006 (the “Grant Date”), with the number of Performance
Shares ultimately earned being subject to upward adjustment (up to 200% of the
total number of Performance Shares initially granted) or downward adjustment
(down to no Performance Shares) in view of Intersil’s financial performance
relative to its peer group (as determined by the Compensation Committee) over a
three-year performance period ending December 31, 2008. Intersil’s financial
performance relative to its peer group will be determined by the Compensation
Committee based upon Intersil’s revenue growth and Intersil’s growth in
operating income relative to its peer group. The number of Performance Shares
ultimately earned shall be determined by the Compensation Committee at the end
of the three-year performance period, and the award, if any, shall become vested
at such time. No payment of Performance Shares will be made to you in the event
of a Voluntary Termination or Termination for Cause before the end of the
three-year performance period. Provided that your employment has not terminated,
you will be eligible to receive another grant of performance-based DSUs in 2007.

5. Other Benefits. You will be eligible for the normal vacation, health
insurance, 401(k), employee stock purchase plan, financial planning, executive
physical and other benefits offered to all Intersil senior executives of similar
rank and status.

6. Employment and Termination. Your Term of Employment may be terminated by you
or by Intersil at any time for any reason as follows:

(a) You may terminate your employment upon written notice to the CEO at any time
in your discretion without reason (“Voluntary Termination”); provided that you
give Intersil 45 days written notice. The CEO, in the CEO’s sole discretion, may
waive the 45-day notice provision and in such event your Voluntary Termination
will be effective on an earlier date determined by the CEO.

(b) During the Term of Employment, you may terminate your employment upon
written notice to the CEO and the Board at any time in your discretion because
of the occurrence of (i) any material and substantial diminution of your duties
and authorities, (ii) a demotion from the office of President and/or Chief
Operating Officer, or (iii) any failure by Intersil to comply with the terms of
this Employment Agreement, which failure is not cured within 30 days from the
date you send written notice to Intersil of such non-compliance (“Involuntary
Termination”).

(c) Intersil may terminate your employment upon written notice to you at any
time following a determination by the Company that there is “Cause” for such
termination (“Termination for Cause”). “Cause” means (i) your conviction of a
felony which constitutes a crime involving moral turpitude and results in
material harm to Intersil or any of its affiliates; (ii) a judicial
determination that you have committed fraud, misappropriation or embezzlement
against Intersil or any affiliate thereof; or (iii) your willful or gross and
repeated misconduct in the performance of your duties in each instance so as to
cause material harm to Intersil or any of its affiliates.

(d) Intersil may terminate your employment upon written notice to you at any
time in Intersil’s sole discretion without a determination that there is Cause
for such termination (“Termination without Cause”); and

(e) Your employment will automatically terminate upon your death or upon your
disability as determined by the Company (“Termination for Death or Disability”);
provided that “disability” shall mean your complete inability to perform your
job responsibilities for a period of 180 consecutive days or 180 days in the
aggregate in any 12 month period.

 

Intersil Confidential

   Page 2 of 8   



--------------------------------------------------------------------------------

(f) In the event you and Intersil agree to a change in your position at Intersil
during your Term of Employment, this Agreement will be terminated and you and
Intersil will negotiate a new employment agreement relating to your new
position.

In no event shall the expiration of the Term of Employment (giving effect to any
extensions thereof), by virtue of either party’s having given notice of
non-renewal pursuant to Section 1(a) hereof, constitute Termination without
Cause, an Involuntary Termination or Termination for Death or Disability.

7. Separation Benefits. Upon termination of your employment with Intersil for
any reason during the Term of Employment, you will receive payment for all
unpaid salary and vacation accrued to the date of your termination of
employment; and your benefits will be continued under Intersil’s then existing
benefit plans and policies for so long as provided under the terms of such plans
and policies and as required by applicable law. Subject to your compliance with
Sections 10 and 11, under certain circumstances, you will also be entitled to
receive severance benefits as set forth below, but you will not be entitled to
any other compensation, award or damages with respect to your employment or
termination (except to the extent you are entitled to benefits under your
Executive Change in Control Severance Benefits Agreement with Intersil (the
“Severance Benefits Agreement”), in lieu of any benefits provided below, in the
event of a Covered Termination (as defined in the Severance Benefits
Agreement)).

(a) In the event of your Voluntary Termination or Termination for Cause, or in
the event you and Intersil agree to change your` position at Intersil, during
the Term of Employment, you will not be entitled to any cash severance benefits,
additional vesting of shares of restricted stock, DSUs, options or other equity
compensation or post-termination death or medical benefits as described in this
Section 7.

(b) Subject to your compliance with Sections 10 and 11, in the event of your
Involuntary Termination or Termination without Cause during the Term of
Employment, you will be: (i) entitled to continuance of your Base Salary for a
period of one year (less applicable deductions and withholdings) payable in
accordance with Intersil’s normal payroll practices; (ii) entitled to the
payment of a pro rata portion (based on the number of days you were employed by
Intersil during the calendar year of termination divided by 365) of your Target
Bonus (without regard to satisfaction of any target performance objectives)
payable at the same time such bonus is payable to other senior executives of
Intersil; (iii) your unvested employee stock options and DSUs (other than
Performance Shares) will become vested to the extent they would have become
vested had your employment continued for a period of twelve (12) months
immediately following the date of your Involuntary Termination or Termination
without Cause (iv) a pro rata portion (based on the number of days you were
employed by Intersil since the grant date of the Performance Shares divided by
1095) of your unvested Performance Shares shall become vested and the number of
Performance Shares payable to you will be determined by the Compensation
Committee based on Intersil’s financial performance relative to its peer group
as of the date of your Involuntary Termination or Termination without Cause; and
(v) you will have twelve (12) months (or the remaining term of the applicable
option grant if shorter than 12 months) from the date of your Involuntary
Termination or Termination without Cause to exercise any outstanding vested and
exercisable options.

(c) In addition to the benefits set forth in subsection (b) above, in the event
of your Involuntary Termination or Termination without Cause (as defined in this
subsection (c) below), you will be eligible to continue, at Intersil’s expense,
your medical benefits providing for coverage or payment in the event of your (or
your covered dependents’) illness or injury that were provided to you, whether
taxable or non-taxable and whether funded through insurance or otherwise under
any benefits plan or program maintained by Intersil on the same terms and
conditions as in effect immediately prior to your termination for a period of
twelve (12) months following your termination. You will be eligible to continue,
at Intersil’s expense, your life insurance benefits providing for coverage or
payment in the event of your (or your covered dependents’) death that were
provided to you, whether taxable or non-taxable and whether funded through
insurance or otherwise under any benefits plan or program maintained by Intersil
on the same terms and conditions as in effect immediately prior to your

 

Intersil Confidential

   Page 3 of 8   



--------------------------------------------------------------------------------

termination until the earlier of (i) the date on which your Employment Term ends
and (ii) the one year anniversary of your termination date. With respect to any
of such benefits for which you will be eligible to continue that are provided
through an insurance policy, Intersil’s obligation to provide such benefits
following your termination shall be limited by the terms of such policy.

Solely for purposes of this Section 7(c), “Termination without Cause” shall mean
Intersil’s termination of your employment for any reason other than fraud,
misappropriation or embezzlement by you which results in material loss, damage
or injury to Intersil as determined by the CEO and legal counsel that you were
guilty of such conduct and specifying the particulars thereof in detail. In the
event that the CEO and legal counsel so determine that your termination is not a
Termination without Cause under this Section 7(c), then you will be treated as
being terminated for Cause and subject to Section 7(a).

(d) In the event of your Termination for Death or Disability during your Term of
Employment, you will be: (i) entitled to a single lump sum severance payment
equal to 12 months of your Base Salary then in effect (less applicable
deductions and withholdings) payable within 30 days after the effective date of
your termination; (ii) entitled to a single lump sum payment equal to a pro-rata
portion (based on the number of days you were employed by Intersil during the
calendar year of termination divided by 365) of your Target Bonus for the year
of termination, without regard to satisfaction of any target performance
objectives, payable within 30 days following your termination; (iii) your
unvested employee stock options and DSUs (excluding Performance Shares) will
become vested to the extent they would have become vested had your employment
continued for a period of six (6) months immediately following the date of your
Termination for Death or Disability; and (iv) your unvested Performance Shares
will become vested pro rata (based on the number of days you were employed by
Intersil during the relevant three-year performance period divided by 1095) to
the extent applicable performance levels have been achieved as of the date of
your Termination for Death or Disability.

(e) In the event Intersil gives you written notice of its intention not to renew
the Term of Employment and you remain employed with Intersil through the
expiration of the Term of Employment, upon the expiration of the Term of
Employment a pro rata portion (based on the number of days you were employed by
Intersil since the grant date of the DSU divided by 1095) of your unvested DSUs
and a pro rata portion (based on the number of days you were employed by
Intersil since the grant date of the Performance Shares divided by 1095) of your
Performance Shares shall become vested and the number of Performance Shares
payable to you will be determined by the Compensation Committee based on
Intersil’s financial performance relative to its peer group as of the date of
the expiration of the Term of Employment.

(f) If any payments due under this Section 7 or otherwise would subject you to
any penalty tax imposed under Section 409A of the Code if such payments were
made as required above, then the payments that cause the imposition of such
penalty tax shall be payable in one lump sum on the first day which is at least
six months after the date of your separation of service as set forth in
Section 409A of the Code and the regulations and other official guidance
thereunder.

(g) No payments due you hereunder shall be subject to mitigation or offset.

8. Employee Agreement and Release Prior to Receipt of Benefits. Upon the
occurrence of a termination under Section 7(b) or 7(c) of this Agreement
(“Covered Termination”), and prior to the receipt of any benefits under this
Agreement on account of the occurrence of a Covered Termination, you will, as of
the date of a Covered Termination, execute an employee agreement and release in
the form attached hereto as Exhibit A. Such employee agreement and release shall
specifically relate to all of your rights and claims in existence at the time of
such execution and shall confirm your obligations under any proprietary
information agreement with Intersil or Xicor, Inc. (“Xicor”) or their
affiliates. It is understood that such employee release and agreement shall
comply with applicable law. In the event you do not execute such release and
agreement within the period required by applicable law, or if you revoke such
employee agreement and release within the period permitted by applicable law, no
benefits shall be payable under this Agreement.

 

Intersil Confidential

   Page 4 of 8   



--------------------------------------------------------------------------------

9. Indemnification Agreements. Effective on the commencement date of the Prior
Agreement, Intersil assumed and agreed to be bound by the terms and conditions
of the Indemnification Agreement you entered into with Xicor. Effective
February 2, 2005, you and Intersil agreed to be bound by the terms of that
certain indemnity agreement (the “Indemnity Agreement”) which shall be
unaffected by this Agreement.

10. Proprietary Information Agreements. Effective on the commencement date of
the Prior Agreement, you acknowledge and agree that your agreement regarding
proprietary information and inventions you entered into with Xicor shall inure
to the benefit of Intersil, and shall be fully enforceable by, and apply in all
respects with respect to, Intersil. You also confirm your obligations under the
“Employee Agreement” with Intersil dated March 15, 2004, which includes certain
inventions, intellectual property and confidentiality covenants.

11. Non-Compete/Non-Solicitation.

(a) For a 2-year period following the Effective Date, you will not (directly or
indirectly) participate in, engage in or hold any material interest in, or
otherwise deal or become associated with, any business that is competitive with
Intersil’s business. The non-compete covenant in the preceding sentence shall
apply in the geographic areas of: (i) the counties of Santa Clara, San Mateo,
San Diego, Orange and San Francisco counties of California; (ii) California;
(iii) the Unites States of America; and (iv) the world.

(b) During the 1-year period following the expiration of your Term of
Employment, you will not solicit for hire, or hire, senior executives or
engineers employed by Intersil or its affiliates.

(c) If the provisions of this Section 11 should ever be adjudicated to exceed
any maximum time, geographic, service or other limitations permitted by
applicable law in any jurisdiction, then such provisions shall be deemed
reformed in such jurisdiction to the maximum limitations permitted by applicable
law. You acknowledge that the provisions of this Section 11 are, in view of the
nature of the business of Intersil and its subsidiaries, reasonable and
necessary to protect the legitimate interests of Intersil and its subsidiaries
and that any violation of this Section 11 may result in irreparable injury to
Intersil or its subsidiaries entitling Intersil to temporary or permanent
injunctive relief, without the necessity of proving actual damages, which rights
shall be cumulative with and in addition to any other rights or remedies to
which Intersil may be entitled hereunder or at law or in equity.

12. Arbitration. The parties agree that any dispute regarding the interpretation
or enforcement of this Employment Agreement shall be decided by confidential,
final and binding arbitration conducted by Judicial Arbitration and Mediation
Services (“JAMS”) under the then existing JAMS rules rather than by litigation
in court, trial by jury, administrative proceeding or in any other forum.

13. Miscellaneous.

(a) Authority to Enter into Agreement. Intersil represents that it is has duly
authorized the execution and delivery of this Employment Agreement on behalf of
Intersil.

(b) Absence of Conflicts; Termination of Prior Agreement. You represent that
upon the Effective Date, your performance of your duties under this Employment
Agreement will not breach any other agreement as to which you are a party. You
confirm that any employment agreement and any Change in Control Severance
Benefits Agreement that you may have entered into with Xicor with Xicor have
terminated and are of no further force or effect without any liabilities of the
parties thereto or Intersil or its affiliates. You agree that upon the Effective
Date, the Prior Agreement shall terminate and be of no further force or effect.

(c) Attorneys’ Fees. If a legal action or other proceeding is brought for
enforcement of this Employment Agreement because of an alleged dispute, breach,
default, or misrepresentation in connection with any of the provisions of this
Employment Agreement, the successful or prevailing party shall be entitled to
recover reasonable attorneys’ fees and costs incurred, both before and after
judgment, in addition to any other relief to which they may be entitled.

 

Intersil Confidential

   Page 5 of 8   



--------------------------------------------------------------------------------

(d) Taxes. Intersil may withhold from any amounts payable under this Agreement
such federal, state or local income taxes to the extent the same required to be
withheld pursuant to any applicable law or regulation. You acknowledge that you
are responsible for the payment of any income taxes due to payments hereunder or
otherwise from Intersil.

(e) Successors. This Employment Agreement is binding on and may be enforced by
Intersil and its successors and assigns and is binding on and may be enforced by
you and your heirs and legal representatives. Any successor to Intersil or
substantially all of its business (whether by purchase, merger, consolidation or
otherwise) will in advance assume in writing and be bound by all of Intersil’s
obligations under this Employment Agreement.

(f) Notices. Notices under this Employment Agreement must be in writing and will
be deemed to have been given when personally delivered or two days after mailed
by U.S. registered or certified mail, return receipt requested and postage
prepaid. Mailed notices to you will be addressed to you at the home address
which you have most recently communicated to Intersil in writing. Notices to
Intersil will be addressed to its General Counsel at Intersil’s corporate
headquarters.

(g) Waiver. No provision of this Employment Agreement will be modified or waived
except in writing signed by you and an officer of Intersil duly authorized by
the Board. No waiver by either party of any breach of this Employment Agreement
by the other party will be considered a waiver of any other breach of this
Employment Agreement.

(h) Entire Agreement. This Employment Agreement and your Executive Change of
Control Severance Benefits Agreement, represent the entire agreement between us
concerning the subject matter of your employment by Intersil, and expressly
supersede all other promises or understandings, oral or written, including
without limitation the Prior Agreement.

(i) Governing Law. This Employment Agreement will be governed by the laws of the
State of California without reference to conflict of laws provisions.

(j) Severability. If any portion of this Employment Agreement shall be
determined to be unenforceable, the remaining provisions of this Employment
Agreement shall remain in force.

Lou, we very much look forward to your continuing with Intersil in your new
capacity as President and Chief Operating Officer performing the duties
described in this Agreement. Please indicate your acceptance of the terms of
this Employment Agreement by signing in the place indicated below.

 

Sincerely, INTERSIL CORPORATION

/s/ Richard M. Beyer

Richard M. Beyer Chief Executive Officer

 

Acknowledged and Agreed:

/s/ Louis DiNardo

Louis DiNardo

 

Intersil Confidential

   Page 6 of 8   



--------------------------------------------------------------------------------

Exhibit A

Intersil Corporation

Employee Agreement and Release

I understand and agree completely to the terms set forth in the foregoing
agreement.

I hereby confirm my obligations under all agreements regarding proprietary
information and inventions which I executed in favor of Xicor, Inc. and Intersil
Corporation shall inure to the benefit of the Company and be fully enforceable
by, and apply in all respects with respect to, the Company.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected this
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims I may have against the Company.

Except as otherwise set forth in this Agreement, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to and including the
Effective Date of this Agreement, including but not limited to: all such claims
and demands directly or indirectly arising out of or in any way connected with
my employment with the Company or the termination of that employment, including
but not limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended; the federal Age Discrimination
in Employment Act of 1967, as amended (“ADEA”); the federal American with
Disabilities Act of 1990; the California Fair Employment and Housing Act, as
amended; tort law; contract law; wrongful discharge; discrimination; fraud;
defamation; emotional distress; and breach of the implied covenant of good faith
and fair dealing; provided, however, that nothing in this paragraph shall be
construed in any way to release the Company from its obligation to indemnify you
pursuant to the Company’s Indemnification Agreement and to provide you with
continued coverage under the Company’s directors and officers liability
insurance policy to the same extent that it has provided such coverage to
previously departed officers and directors of the Company.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
for the waiver and release in the preceding paragraph hereof is in addition to
anything of value which I was already entitled. I further acknowledge that I
have been advised by this writing, as required by the ADEA, that: (a) my waiver
and release do not apply to any rights or claims that may arise after the
Effective Date of this Agreement; (b) I have the right to consult with an
attorney prior to executing this Agreement; (c) I have twenty-one (21) days to
consider this Agreement (although I may choose to voluntarily execute this
Agreement earlier); (d) I have seven (7) days following the execution of this
Agreement by the parties to revoke the Agreement; and (e) this Agreement shall
not be effective until the date upon which the revocation period has expired,
which shall be the eighth day after this Agreement is executed by me, provided
that the Company has also executed this Agreement by that date.

 

Intersil Confidential

   Page 7 of 8   



--------------------------------------------------------------------------------

LOUIS DINARDO      INTERSIL CORPORATION

/s/ Louis DiNardo

     By:  

/s/ Richard M. Beyer

Dated: January 25, 2006      Title:   Chief Executive Officer      Dated:  
January 25, 2006

 

Intersil Confidential

   Page 8 of 8   